         Case 4:17-cv-40169-TSH Document 100 Filed 09/10/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                  Worcester Division

HEATON, ET AL.,                         )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )             Civil Action No. 4:17-cv-40169-TSH
                                        )
SUNPATH, LTD., ET AL.,                  )
                                        )
      Defendants.                       )
______________________________________ )

                        MEMORANDUM OF LAW IN SUPPORT OF
                         MOTION TO WITHDRAW AS COUNSEL

       Mitchell N. Roth and Genevieve C. Bradley from the law firm Roth Jackson and Andrew

M. Schneiderman from the law firm Hinshaw & Culbertson LLP (collectively “Counsel”),

counsel for Defendant National Auto Protection Corp. (“Defendant”), hereby submit their

Memorandum in Support of their Motion to Withdraw as Counsel pursuant to Local Rule

83.5.2(c)(2) and state as follows:

I.     STATEMENT OF RELEVANT FACTS

       1.      Defendant retained Counsel to represent it in this lawsuit in which Plaintiff

Horigan has sued Defendant for alleged violations of the Telephone Consumer Protection Act.

       2.      Without breaching Counsel’s confidentiality obligations to Defendant, Defendant

National Auto Protection Corp has instructed Counsel to cease performing additional services on

its behalf and to withdraw from this case. Defendant also terminated Counsel’s engagement in

this matter.
         Case 4:17-cv-40169-TSH Document 100 Filed 09/10/19 Page 2 of 3



        3.      The instruction from the Defendant also follows a breakdown in the attorney-

client relationship which makes it impossible for Counsel to continue their representation of the

client and to adequately prepare for and defend the client at the trial.

        4.      No trial date has been set.

        5.      Movants requested the assent of Counsel for Plaintiff and Sunpath, but has not

received notification of their positions in regard to this Motion prior to its filing.

II.     LEGAL STANDARD

        In this Court, “[a]n attorney may seek leave of court to withdraw his or her appearance for

good cause shown.” Local Rule 83.5.2(c). Moreover, the Massachusetts Rules of Professional

Conduct require counsel to withdraw from the representation of a client if the attorney is

discharged. (“Except as stated in paragraph (c), a lawyer shall not represent aa client or, where

representation has commenced, shall withdraw from the representation of a client if: . . . (3) the

lawyer is discharged”). Mass. R. Prof. Conduct 1.16(a)(3).1

III.    ARGUMENT

        Good cause exists for this Court to permit Counsel to withdraw their appearances.

Because confidentiality obligations prevent Counsel from providing substantive factual support

for this Motion at present, Counsel represents simply that they have been instructed to withdraw

and that there has been a breakdown in the attorney-client relationship which makes it impossible

for counsel to continue its representation of its client and to adequately prepare for and defend its

client at the trial. Furthermore, counsel has been advised that Defendant has ceased business

operations and will be dissolving. Defendant is aware that prior to any dissolution, it must retain

new counsel to continue litigating its defense in this case.
1
       Paragraph (c) requires a lawyer to obtain a tribunal’s permissions before withdrawing if
so required by the tribunal. Mass. R. Prof. Conduct 1.16(c). Counsel files this motion for the
purpose of seeking this Court’s permission.
                                                2
          Case 4:17-cv-40169-TSH Document 100 Filed 09/10/19 Page 3 of 3



IV.      CONCLUSION

         WHEREFORE, Counsel request that this Court grant their Motion to Withdraw as

Counsel, strike their respective appearances, and for such further relief as this Court deems

necessary.

                                                     Respectfully submitted,

                                                     NATIONAL AUTO PROTECTION CORP

                                                     By Counsel

                                                     /s/ Genevieve C. Bradley
Andrew M. Schneiderman, BBO #666252                  Genevieve C. Bradley, Admitted Pro Hac Vice
HINSHAW & CULBERTSON LLP                             ROTH JACKSON
53 State Street, 27th Floor                          8200 Greensboro Dr., Ste. 820
Boston, MA 02109                                     McLean, VA 22102
617-213-7000 (direct dial)                           Tel: 703 485-3531/Fax: 703-485-3525
617-213-7001 (fax)                                   Email: gbradley@rothjackson.com

                                                     Mitchell N. Roth, Admitted Pro Hac Vice
                                                     ROTH JACKSON
                                                     8200 Greensboro Dr., Ste. 820
                                                     McLean, VA 22102
                                                     Tel: 703 485-3536/Fax: 703-485-3525
                                                     Email: mroth@rothjackson.com


Dated:       September 10, 2019




                                 CERTIFICATE OF SERVICE

        I, Genevieve C. Bradley, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                /s/ Genevieve C. Bradley
                                                Genevieve C. Bradley




                                                 3
